Citation Nr: 0836119	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Wichita, Kansas in which the RO 
denied, amongst other issues, service connection for diabetes 
mellitus.  The veteran, who served on active duty from June 
1958 to June 1962, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In an August 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The veteran appealed that issue to the United 
States Court of Appeals for Veterans Claims (the "Court").  
In September 2006, the Court vacated and remanded the portion 
of the Board's August 2005 decision concerning the denial of 
his diabetes mellitus claim in light of a Joint Motion to 
Remand submitted by the parties. See September 2006 Joint 
Motion for Remand; September 2006 Court order.  As such, the 
appeal as to this issue was returned to the Board for 
compliance with the instructions set forth in the September 
2006 Joint Motion to Remand.  

Thereafter, in a September 2007 decision, the Board remanded 
the veteran's diabetes mellitus claim for additional 
development.  Although the case has been returned to the 
Board for further review, the Board observes that the 
development requested in its prior decision has not been 
completed.  As such, the Board finds that the appeal must 
unfortunately be REMANDED once again to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  

Prior to proceeding with its REMAND instructions below, the 
Board observes for the record that the claims file contains a 
statement from the veteran dated in December 2007 in which 
the veteran disagrees with the Board's September 2007 denial 
of service connection for left ear hearing loss.  As the 
September 2007 BVA decision is a final decision, the Board is 
uncertain as to whether the veteran seeks reconsideration via 
his December 2007 letter, and if so, the basis for his 
request. 38 C.F.R. §§ 20.1000, 20.1100.  As such, the Board 
REFERS this matter to the RO for clarification. 

REMAND

Unfortunately, a review of the record with respect to the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, discloses a need for further 
development prior to final appellate review.  

As discussed in previous decisions, the veteran contends he 
is entitled to service connection for diabetes mellitus he 
believes manifested as a result of exposure to herbicides and 
chemicals while stationed in Guam in service. See record of 
military assignments; service personnel records; April 2005 
BVA hearing transcript, pgs. 
9-12.  Specifically, the veteran testified before the Board 
that he worked in a facility at Andersen Air Force Base in 
Guam from August 1959 to January 1961 around brightly colored 
barrels that smelled like chemicals; barrels he believes 
contained Agent Orange.  In addition, the veteran asserts 
exposure to jet fuel and various other chemicals while on 
base (to include chemicals used in a project in which he 
resurfaced elevators) that he believes manifested or 
contributed to his development of diabetes mellitus. Id.  

As mentioned in the Introduction above, the veteran's claim 
was remanded in September 2007 for the purpose of researching 
(1) whether the veteran was actually exposed to Agent Orange 
through personal contact with aircraft in Guam that carried 
that chemical or through his proximity to unmarked orange and 
red barrels of unidentified chemicals during his service 
duties and (2) whether Agent Orange or other herbicides were 
stored, tested, used or destroyed in Guam during the 
veteran's service there.  As part of these efforts, the RO 
was also directed to investigate whether chemicals other than 
Agent Orange were stored, tested, used or destroyed in Guam 
during the veteran's service. September 2007 Board decision, 
pgs. 12-13.  If the evidence indicated that such exposure 
occurred, the veteran's case was then to be referred to a VA 
examiner for a medical opinion as to whether it is at least 
as likely as not that the veteran has diabetes mellitus that 
is due to exposure to chemicals in service or is otherwise 
related to the veteran's military service. Id., 
p. 13.     

A review of the current evidence contained in the claims file 
reveals that the RO completed the first portion of the 
Board's directives.  Specifically, the Board observes that 
the claims file contains correspondence from the Air Force 
Historical Research Agency dated in March 2008 that indicates 
its research revealed the Agent Blue, White, Orange and 
others for herbicide missions were not used, stored or 
destroyed at Anderson Air Force Base in Guam. See March 2008 
email correspondence, p. 1.  In terms of other chemicals, the 
Air Force Historical Research Agency reported that the 
specific unit histories at Anderson Air Force Base do not 
document such issues as chemical use on the base (as such use 
was seen as a routine issue at the time of the veteran's 
service). Id.  However, the agency reported that "with any 
active air base, one can imagine hydraulic fluid, jet fuel, 
various rated octane gasoline, oil, lubricants, paint 
thinners, mineral spirits and all other industrial types of 
chemicals would have been present at the base." Id.  

In light of the March 2008 response regarding chemical use at 
Anderson Air Force Base during the veteran's period of 
service, the RO appropriately referred the veteran's claims 
file to a VA examiner for a medical opinion as to the 
likelihood of whether the veteran's diabetes mellitus is 
related to chemical exposure in service. See March 2008 
medical opinion request form.  In a March 2008 medical 
opinion, prepared by an Advanced Registered Nurse 
Practitioner ("ARNP") and co-signed by a Medical Doctor 
("MD"), the ARNP noted her review of the veteran's claims 
file, to include his service medical records and private 
medical records. March 2008 VA medical opinion, p. 1.  
Thereafter, she opined that in light of the information 
provided by the Air Force Historical Research Agency that 
Anderson Air Force Base showed no evidence of herbicide 
storage (Agent Blue, White, Orange or any other), the 
veteran's diabetes mellitus was not caused by exposure to any 
of those stated agents from that source. Id.  In regards to 
the question of whether the veteran's diabetes mellitus is 
related to exposure to chemicals consisting of hydraulic 
fluid, jet fuel, various rated octane gasoline, oil, 
lubricants, paint thinners, mineral spirits and/or other 
industrial chemicals, the ARPN stated that "there has been 
no known VA research linking DM2 [diabetes mellitus, type II] 
to those possible exposures." Id., p. 2.  



However, there are two separate computer print-outs in the 
file as to the 2008 opinion.  In one report, the ARNP states 
that "in regard[s] to a link between those chemicals and DM2 
[diabetes mellitus, type II], it was beyond the scope of this 
practitioner's expertise to state the likelihood of a 
nexus." Id.   Such a statement is missing from the other 
copy of the report.  Without knowing which report was meant 
to reflect the entirety of the medical opinion, the Board has 
no choice but to remand the claim to the RO for compliance 
with its previous directives. See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The veteran's claims file should be 
referred to a VA examiner with the 
medical knowledge and expertise to 
provide a medical opinion as to whether 
it is at least as likely as not that 
the veteran's diabetes mellitus is 
related to his exposure to chemicals in 
service (to include hydraulic fluid, 
jet fuel, various rated octane 
gasoline, oil, lubricants, paint 
thinners, mineral spirits and other 
industrial chemicals) or is otherwise 
related to the veteran's military 
service.  If the examiner is unable to 
respond to this question without 
examination of the veteran, such 
examination should be afforded the 
veteran.  A rationale should be 
provided for the expressed opinion.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional evidence 
and to comply with a Court order; and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




